Case: 14-41101      Document: 00513013149         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-41101
                                                                               FILED
                                                                           April 21, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR THOMAS CHICOJ-MEJIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-937-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Oscar Thomas Chicoj-Mejia
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412, we
rejected the argument that the Texas offense of “burglary of a habitation” is
broader than the generic, contemporary definition of “burglary of a dwelling”
under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41101    Document: 00513013149    Page: 2   Date Filed: 04/21/2015


                                No. 14-41101

habitation as a person with a “greater right to possession of the property than
the actor.” Accordingly, the unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED




                                      2